 Case 3:17-cv-00183-CAB-BGS Document 871 Filed 03/29/21 PageID.40600 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10   FINJAN, INC.,                                       Case No.: 3:17-cv-0183-CAB-BGS
11                                      Plaintiff,
                                                         ORDER ON JOINT REQUEST TO
12   v.                                                  SEVER AND STAY ‘305 PATENT
13   ESET, LLC, a California Limited Liability
     and ESET SPOL. S.R.O., a Slovak
14
     Republic Corporation,
15                                   Defendants.
16
17         To preserve the resources of the parties and in the interest of judicial economy, the
18   Court grants the joint request of counsel to sever United States Patent No. 7,975,305 from
19   this matter and stay the litigation of the ‘305 patent pending a final determination of the
20   Court’s order on United States Patent Nos. 6,154,844; 6,804,780; 8,079,086; 9,189,621;
21   and 9,219,755. Either party may move to lift the stay at any time.
22         It is SO ORDERED.
23   Dated: March 29, 2021
24
25
26
27
28

                                                     1
                                                                               3:17-cv-0183-CAB-BGS
